Exhibit 10.6

SECOND AMENDMENT TO SECOND AMENDED AND RESTATED MASTER

REPURCHASE AGREEMENT

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
(this “Amendment”), dated as of March 30, 2018 (the “Effective Date”), is made
by and among PARLEX 2 FINANCE, LLC, a Delaware limited liability company
(“Parlex 2”), PARLEX 2A FINCO, LLC, a Delaware limited liability company
(“Parlex 2A”), PARLEX 2 UK FINCO, LLC, a Delaware limited liability company
(“Parlex 2 UK”), PARLEX 2 EUR FINCO, LLC, a Delaware limited liability company
(“Parlex 2 EUR”, and together with Parlex 2, Parlex 2A, Parlex 2 UK and any
other Person when such Person joins as a Seller hereunder from time to time,
individually and/or collectively as the context may require, “Seller”),
BLACKSTONE MORTGAGE TRUST, INC., a Maryland corporation (“Guarantor”) (for the
purpose of acknowledging and agreeing to the provision set forth in Section 3
hereof), and CITIBANK, N.A., a national banking association (“Buyer”).

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Second Amended and
Restated Master Repurchase Agreement, dated as of March 31, 2017 (as the same
may be further amended, supplemented, extended, restated, replaced or otherwise
modified from time to time, the “Original Agreement”);

WHEREAS, Seller and Buyer have entered into that certain First Amendment to
Second Amended and Restated Master Repurchase Agreement, dated as of
December 21, 2017 (the “First Amendment”; together with the Original Agreement,
as the same may be further amended, supplemented, extended, restated, replaced
or otherwise modified from time to time, the “Repurchase Agreement”);

WHEREAS, all capitalized terms used herein and not otherwise defined shall have
the respective meanings set forth in the Repurchase Agreement;

WHEREAS, Seller and Buyer desire to modify certain terms and provisions of the
Repurchase Agreement as set forth herein.

NOW, THEREFORE, in consideration of ten dollars ($10) and for other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller and Buyer covenant and agree as follows as of the Effective
Date and Guarantor acknowledges and agrees as to the provision set forth in
Section 3 as of the Effective Date:

1. Modification of Repurchase Agreement. The Repurchase Agreement is hereby
modified as of the Effective Date as follows:

(a) The following definitions in Section 2 of the Repurchase Agreement are
hereby deleted in their entirety and the following corresponding definitions are
substituted therefor:



--------------------------------------------------------------------------------

“Concentration Limit” shall mean, unless otherwise agreed to in writing by Buyer
(including, without limitation, in a Confirmation), the test that shall be
satisfied at any applicable date of determination, if the aggregate outstanding
Purchase Price with respect to all Purchased Loans which are Participation
Interests shall not exceed 33% of the Facility Amount (i) which outstanding
Purchase Price for Foreign Purchased Loans shall for purposes of such
calculations be converted to U.S. Dollars based on the Purchase Date Spot Rate
(U.S. Dollars) for such Foreign Purchased Loan as of the related Purchase Date,
and (ii) excluding for purposes of such calculation each Participation A-1
issued pursuant to a Participation Agreement for which no Concentration Limit
shall be applicable.

“Facility Amount” shall mean, subject to Section 30(j) of this Agreement,
$750,000,000; provided that whenever under this Agreement Seller and Buyer are
required or otherwise need to calculate availability in U.S. Dollars for a
Purchased Loan which is not a U.S. Purchased Loan, then (x) the calculation of
the applicable amount in U.S. Dollars for such Purchased Loan shall be based on
the Purchase Date Spot Rate (U.S. Dollars) for such Purchased Loan as of the
related Purchase Date and (y) the calculation of the applicable amount in U.S.
Dollars for Purchased Loans which were previously the subject of Transactions
shall be the Purchase Date Spot Rate (U.S. Dollars) as of their respective
Purchase Dates.

“Facility Availability Period” shall mean the period commencing on the June 12,
2013 and ending on March 31, 2021 (or if such day is not a Business Day, the
next succeeding Business Day). Notwithstanding anything herein to the contrary,
at any time during the Facility Availability Period, Seller may request an
extension of the Facility Availability Period which extension shall be in
Buyer’s sole discretion and subject to terms and conditions determined by Buyer
in its sole discretion.

“Purchase Date Spot Rate” shall mean the Purchase Date Spot Date (EUR), the
Purchase Date Spot Rate (GBP) or the Purchase Date Spot Rate (U.S. Dollars), as
applicable.

(b) The definition of “Euro Amount” in Section 2 of the Repurchase Agreement is
hereby deleted in its entirety.

(c) The following defined term is hereby added to Section 2 of the Repurchase
Agreement in its appropriate alphabetical location as follows:

“Purchase Date Spot Rate (U.S. Dollars)” shall mean with respect to any
Purchased Loan which is not a U.S. Purchased Loan, the Spot Rate for converting
the Applicable Currency of such Purchased Loan to U.S. Dollars on the related
Purchase Date (which shall be set forth in the applicable Confirmation).

(d) Initiation; Confirmation; Termination; Fees:

 

2



--------------------------------------------------------------------------------

(i) Section 3(a) of the Repurchase Agreement is hereby amended and restated in
its entirety as follows:

“(a) Subject to the terms and conditions set forth in this Agreement (including,
without limitation, (x) the “Transaction Conditions Precedent” specified in
Section 3(b) of this Agreement and (y) Section 4(h) of this Agreement), an
agreement to enter into a Transaction shall be made, from time to time, in
writing at the initiation of Seller as provided below; provided, however, that
(i) the aggregate outstanding Purchase Price at any time for all Purchased Loans
shall not exceed the Facility Amount, and (ii) Buyer shall not have any
obligation to enter into new Transactions with Seller after the occurrence and
during the continuance of a monetary or material non-monetary Default or an
Event of Default or after the Facility Availability Period. Seller may, from
time to time, submit to Buyer a Transaction Request, in the form of Exhibit VIII
attached hereto, for Buyer’s review and approval in order to enter into a
Transaction with respect to any Eligible Loan that Seller proposes to be
included as Collateral under this Agreement. Upon Buyer’s receipt of a complete
Due Diligence Package, Buyer shall have the right to request, in Buyer’s good
faith business judgment and in a manner consistent with Buyer’s other master
repurchase facilities for comparable assets, additional diligence materials and
deliveries with respect to the applicable Eligible Loan, to the extent necessary
for Buyer’s underwriting of such Eligible Loan. Upon Buyer’s receipt of the
Transaction Request, Due Diligence Package and such additional diligence
materials, Buyer shall use commercially reasonable efforts to within five
(5) Business Days and following receipt of internal credit approval, either
(i) notify Seller of the Purchase Price and the Market Value for the Eligible
Loan or (ii) deny Seller’s request for a Transaction. Buyer’s failure to respond
to Seller within five (5) Business Days shall be deemed to be a denial of
Seller’s request for a Transaction, unless Buyer and Seller have agreed
otherwise in writing. Buyer shall have the right to review all Eligible Loans
proposed to be sold to Buyer in any Transaction and to conduct its own due
diligence investigation of such Eligible Loans as Buyer reasonably determines.
Buyer shall be entitled to make a determination, in its sole discretion, that it
shall or shall not purchase any or all of the Eligible Loans proposed to be sold
to Buyer by Seller. On the Purchase Date for the Transaction which shall be on a
date mutually agreed upon by Buyer and Seller following the approval of an
Eligible Loan by Buyer, the Purchased Loan shall be transferred to Buyer or its
designee against the transfer of the Purchase Price (which Purchase Price shall
be funded in the Applicable Currency of the related Whole Loan or Senior
Interest (or participation interest therein) and stated on the applicable
Confirmation) to an account of Seller or as directed by Seller in writing (and
subject to the last sentence of Section 17).”

(ii) Section 4(h) of the Repurchase Agreement is hereby amended and restated in
its entirety as follows:

 

3



--------------------------------------------------------------------------------

“(h) In the event Seller requests to enter into a Transaction with Buyer with
respect to any Eligible Loan which includes Margin Excess (Future Funding)
obligations approved by Buyer, or Seller requests a Margin Excess (Future
Funding) with respect to any Purchased Loan, and the result of such Transaction
with respect to such Eligible Loan or the funding of such Margin Excess (Future
Funding) with respect to such Purchased Loan would be that, the sum of Column A
plus Column B plus Column C calculated with respect to all Purchased Loans
collectively (including for this purpose, such Eligible Loan) (with such
calculation with respect to Foreign Purchased Loans to be based on the
applicable amounts converted to U.S. Dollars based on the Purchase Date Spot
Rate (U.S. Dollars) for such Foreign Purchased Loan) would exceed the Facility
Amount, then Seller may notify Buyer in writing that Seller elects to reallocate
downward, in its sole discretion, the amount referenced in Column C with respect
to any Purchased Loan by an amount necessary for the sum of Column A plus Column
B plus Column C calculated with respect to all Purchased Loans collectively
(including for this purpose, such Eligible Loan) (with such calculation with
respect to Foreign Purchased Loans to be based on the applicable amounts
converted to U.S. Dollars based on the Purchase Date Spot Rate (U.S. Dollars)
for such Foreign Purchased Loan) not to exceed, with respect to all Purchased
Loans collectively (including for this purpose, such Eligible Loan), the
Facility Amount. Notwithstanding the foregoing, Seller shall be permitted, at
any time and from time to time, upon written notice to Buyer, to reallocate
upward or downward the amount referenced in Column C with respect to any
Purchased Loan so long as (a) the sum of Column A plus Column B plus Column C
calculated with respect to all Purchased Loans collectively (with such
calculation with respect to Foreign Purchased Loans to be based on the
applicable amounts converted to U.S. Dollars based on the Purchase Date Spot
Rate (U.S. Dollars) for such Foreign Purchased Loan) does not exceed the
Facility Amount, and (b) any upward reallocation of the amount referenced in
Column C for any Purchased Loan does not exceed the amount referenced in Column
E with respect to such Purchased Loan. Upon making any such reallocations,
Seller shall promptly deliver to Buyer (by e-mail) a Facility Asset Chart, which
then-current Facility Asset Chart shall represent the definitive allocation of
Buyer’s Margin Excess (Future Funding) obligations with respect to all Purchased
Loans. Notwithstanding anything to the contrary set forth in this Agreement or
any other Transaction Document, Buyer and Seller hereby acknowledge and agree
that, as of any date of determination, (i) the amount referenced in Column C of
the then-current version of the Facility Asset Chart with respect to any
Purchased Loan shall be the maximum amount of Margin Excess (Future Funding)
that Buyer would be obligated to transfer to Seller with respect to such
Purchased Loan upon satisfaction of the Future Funding Conditions Precedent, in
accordance with Sections 4(c) and (d) of this Agreement, and (ii) the sum of
Column A plus Column B plus Column C calculated with respect to each Purchased
Loan individually, as reflected in Column D, shall not exceed, with respect to
all Purchased Loans collectively (with such calculation with respect to Foreign
Purchased Loans to be based on the applicable amounts converted to U.S. Dollars
based on the Purchase Date Spot Rate (U.S. Dollars) for such Foreign Purchased
Loan), the Facility Amount.”

 

4



--------------------------------------------------------------------------------

(e) Miscellaneous:

(i) The following clause is hereby added to Section 30 of the Repurchase
Agreement:

“(j) The Transactions with respect to the Purchased Loan referred to as 190
Bowery shall remain as Transactions for all purposes under the Agreement, but
shall not be counted towards the Facility Amount for purposes of determining
availability with respect to proposed Purchased Loans or for purpose of
Section 3(a)(i) of this Agreement.”

(ii) Exhibit I of the Repurchase Agreement is hereby replaced in its entirety by
Exhibit I attached hereto.

2. Seller’s Representations. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Amendment. This Amendment has
been duly executed and delivered by or on behalf of Seller and constitutes the
legal, valid and binding obligation of Seller enforceable against Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles. No Event
of Default has occurred and is continuing, and no Event of Default will occur as
a result of the execution, delivery and performance by Seller of this Amendment.
Any consent, approval, authorization, order, registration or qualification of or
with any Governmental Authority required for the execution, delivery and
performance by Seller of this Amendment has been obtained and is in full force
and effect (other than consents, approvals, authorizations, orders,
registrations or qualifications that if not obtained, are not reasonably likely
to have a Material Adverse Effect).

3. Reaffirmation of Guaranty. Guarantor has executed this Amendment for the
purpose of acknowledging and agreeing that, notwithstanding the execution and
delivery of this Amendment and the amendment of the Repurchase Agreement
hereunder, all of Guarantor’s obligations under the Guaranty remain in full
force and effect and the same are hereby irrevocably and unconditionally
ratified and confirmed by Guarantor in all respects.

4. Full Force and Effect. Except as expressly modified hereby, all of the terms,
covenants and conditions of the Repurchase Agreement and the other Transaction
Documents remain unmodified and in full force and effect and are hereby ratified
and confirmed by Seller. Any inconsistency between this Amendment and the
Repurchase Agreement (as it existed before this Amendment) shall be resolved in
favor of this Amendment, whether or not this Amendment specifically modifies the
particular provision(s) in the Repurchase Agreement inconsistent with this
Amendment. All references to the “Agreement” in the Repurchase Agreement or to
the “Repurchase Agreement” in any of the other Transaction Documents shall mean
and refer to the Repurchase Agreement as modified and amended hereby.

 

5



--------------------------------------------------------------------------------

5. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Buyer under the
Repurchase Agreement, any of the other Transaction Documents or any other
document, instrument or agreement executed and/or delivered in connection
therewith.

6. Headings. Each of the captions contained in this Amendment are for the
convenience of reference only and shall not define or limit the provisions
hereof.

7. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts shall together constitute the same agreement.
Signatures delivered by email (in PDF format) shall be considered binding with
the same force and effect as original signatures

8. Governing Law. This Amendment shall be governed in accordance with the terms
and provisions of Section 20 of the Repurchase Agreement.

[No Further Text on this Page; Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written and effective as of the Effective Date.

 

BUYER:

CITIBANK, N.A.

By:

 

/s/ Richard B. Schlenger

Name:

 

Richard B. Schlenger

Title:

 

Authorized Signatory

[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Second Amendment to Second Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------

SELLER:

PARLEX 2 FINANCE, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

PARLEX 2A FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

PARLEX 2 UK FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

PARLEX 2 EUR FINCO, LLC,

a Delaware limited liability company

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

[SIGNATURES CONTINUE ON NEXT PAGE]

[Signature Page to Second Amendment to Second Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------

GUARANTOR:

BLACKSTONE MORTGAGE TRUST, INC.,

By:

 

/s/ Douglas N. Armer

Name:

 

Douglas N. Armer

Title:

 

Managing Director, Head of Capital Markets and Treasurer

[Signature Page to Second Amendment to Second Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

Form of Confirmation

(See attached.)



--------------------------------------------------------------------------------

EXHIBIT I

CONFIRMATION STATEMENT

Ladies and Gentlemen:

Citibank, N.A., is pleased to deliver our written CONFIRMATION of our agreement
to enter into the Transaction pursuant to which Citibank, N.A. shall purchase
from you, [                    ], LLC (“Seller”), the Purchased Loans identified
in the Second Amended and Restated Master Repurchase Agreement, dated as of
March 31, 2017 (the “Agreement”), among Citibank, N.A. (“Buyer”) and Seller,
[list Seller entities other than the “Seller” defined hereunder] and any Person
that joins as a Seller (as such term is defined in the Agreement) under the
Agreement from time to time, as follows below and on the attached Schedule 1.
Capitalized terms used herein without definition have the meanings given in the
Agreement.

 

Purchased Loan:

  

As identified on attached Schedule 1

Aggregate Principal Amount of Purchased Loan:

  

As identified on attached Schedule 1

Governing Agreements:

  

As identified on attached Schedule 1

Purchase Date:

  

                , 20    

Repurchase Date:

  

The earlier of (x) the Facility Expiration Date and (y) the maturity date of the
Purchased Loan, not extended (i.e. [                    , 20    ])

Purchase Price Percentage:

  

[            %]

Maximum Purchase Price Percentage:

  

[            %]

Pricing Rate:

  

[one/three] month [LIBOR/EURIBOR] plus [            %]

Margin Percentage:

  

[            %]

LTV (Purchase Price):

  

[            %]

Maximum LTV (Purchase Price):

  

[            %]

LTV (Aggregate Loan UPB):

  

[            %]

LTV (Loan UPB):

  

[            %]

Purchase Price:

  

[$/£/€             ]

Maximum Purchase Price as of Purchase Date:

  

[$/£/€             ]

Funding Fee:

  

[$/£/€             ]

Applicable Currency:

  

[U.S. Dollars/Pounds Sterling/Euros]

 

I-1



--------------------------------------------------------------------------------

[Purchase Date Spot Rate (U.S. Dollars):

  

[             ]]1

[Purchase Date Spot Rate (EUR):

  

[             ]]2

[Purchase Date Spot Rate (GBP):

  

[             ]]31

Future Funding Conditions Precedent:

  

[            ]

[Additional Transaction Conditions Precedent:

  

As identified on attached Schedule 1]4

[Other Applicable Business Day:

  

As identified on attached Schedule 1]5

Type of Funding:

  

[Table Funding/Non-Table Funding]

[Wiring Instructions]6

  

[ABA No:                     

  

Credit:                     

  

Acct. No:                     

  

Reference:                     ]

 

 

1 

For Foreign Purchased Loans.

2 

For Foreign Purchased Loans denominated in Euro.

3 

For Foreign Purchased Loans denominated in Pounds Sterling.

4 

As mutually agreed upon by Buyer and Seller.

5 

For Foreign Purchased Loans, as necessary pursuant to clause (iii) of the
definition of “Business Day”.

6 

If different than the standard wiring instructions on Annex I to the Master
Repurchase Agreement. In such instance, Confirmation requires signature of two
officers of Seller.

 

I-2



--------------------------------------------------------------------------------

Name and address for

  

Buyer:

  

Citibank, N.A.

communications:

     

388 Greenwich Street

     

New York, New York 10013

     

Attention: Richard Schlenger

     

Tel: (212) 816-7806

     

Email: Richard.Schlenger@Citi.com

  

Seller:

  

[                                         ], LLC

     

c/o Blackstone Mortgage Trust, Inc.

     

345 Park Avenue

     

New York, NY 10154

     

Attention: Douglas Armer

     

Tel: (212) 583-5000

     

Email:

     

BXMTCitiRepo@blackstone.com

[Signature Page to Second Amendment to Second Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.

By:

 

 

Name:

 

 

Title:

 

 

 

AGREED AND ACKNOWLEDGED:

[                    ], LLC,

a Delaware limited liability company

By:

 

 

Name:

 

Title:

 

[By:

 

 

Name:

 

Title:]7

 

 

 

7

Second signature of Seller is only needed if Seller is directing Buyer to fund
to an account other than Seller’s account specified in Annex I to the Master
Repurchase Agreement.

[Signature Page to Second Amendment to Second Amended and Restated Master
Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule 1 to Confirmation Statement

Purchased Loan:

Aggregate Principal Amount:

Governing Agreements:

[Additional Transaction Conditions Precedent:]

[Other Applicable Business Day:]

[Signature Page to Second Amendment to Second Amended and Restated Master
Repurchase Agreement]